Citation Nr: 0000313	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
larynx, status post laryngectomy.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952, July 1954 to June 1956 and July 1956 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas wherein the RO denied service connection for 
carcinoma of the larynx, status post laryngectomy and COPD 
because the evidence failed to show that such conditions were 
caused or aggravated during military service.


FINDING OF FACT

The claims for entitlement to service connection for 
carcinoma of the larynx, status post laryngectomy and COPD 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims for entitlement to service connection for 
carcinoma of the larynx, status post laryngectomy and COPD 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records at separation in December 1952, June 
1956 and September 1957 show no defects or abnormalities.  
The veteran's lungs, chest, mouth, throat and sinuses were 
reported as normal.

Post-service medical records reveal that the veteran 
developed cancer of the larynx for which he underwent a 
laryngectomy in November 1990.  He presently has a 
tracheostomy.

The veteran contends that the cancer he developed and his 
COPD are related to cigarette smoking.  See Hearing 
Transcript (Tr.) pp. 5, 7.  At his personal hearing in 
October 1999 he testified that he began smoking in the 
service.  He stated that he did not smoke prior to entering 
the military.  He said that while in service he was given 
cigarettes in his food ration.  Tr., p. 3.  He stated he 
smoked for approximately 30 years before quitting in 1990.  
He smoked up to two pack per day.  Tr., p. 4.

Medical records from September 1990 to December 1998 reveal 
treatment intermittently at VA Medical Center (MC) for 
symptoms associated with COPD, bronchitis and status post 
laryngectomy, inter alia.  

In a May 1995 statement to support his claim, the veteran 
contended that in 1956 he was close to the atomic bomb that 
exploded in Fort Jackson, South Carolina.  In his December 
1995 appeal to the Board he contended that he is entitled to 
service connection for carcinoma of the larynx secondary to 
radiation exposure because he was exposed to radiation from a 
test conducted at Fort Jackson, South Carolina.  He further 
contended that he was in a hospital in Germany for ten days 
with pneumonia in 1956 and he has had COPD since that time.

In February 1996 the veteran underwent VA compensation 
examination.  
The veteran's history of cancer of the larynx was noted.  The 
veteran reported that he thinks the [cancerous] tumor has 
been arrested.  He also reported that he developed pneumonia 
while in the service in Germany in 1956.  He stated that 
after service, he developed severe bronchial problems with 
wheezing and coughing and was diagnosed with bronchitis and 
COPD.  He further stated that he was exposed to ionizing 
radiation in July 1954, while in the service, and he thinks 
his laryngeal cancer was due to the radiation exposure.  The 
examiner noted that "in our experience it is due to smoking 
and not due to radiation exposure."  

Examination revealed that the veteran's chest had a lot of 
wheezes, rales and rhonchi.  There were no lymph nodes in his 
neck.  There were scars from radical neck dissections.  The 
diagnosis was cancer of the larynx status post laryngectomy 
and a tracheostomy due to smoking, and chronic bronchial 
disease with asthmatic bronchitis and COPD also secondary to 
smoking.

In a June 1997 letter, the RO notified the veteran of the 
necessity to submit additional evidence to support his claim 
for his alleged disability as a result of radiation exposure.  
In a letter dated on the same day, the RO requested that the 
veteran complete a tobacco product use history questionnaire.

In October 1999 the veteran completed a tobacco product use 
history questionnaire wherein he indicated that he used no 
tobacco products prior to service.  During service he smoked 
approximately two to three packs per day; after service he 
smoked two packs per day.  He noted that he quit smoking once 
for a short period prior to quitting in November 1990.

The veteran testified at his personal hearing that he was 
first diagnosed with COPD in 1955.  He also testified that 
while stationed in Germany, he was diagnosed with pneumonia 
and was hospitalized for seven days.  He stated that he had 
no further problems with pneumonia during service after being 
hospitalized.  Tr., p. 6.



Criteria

Well-Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

Where the issue presented in an application for service-
connection disability is factual in nature, that is, whether 
an incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, the Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
at 81).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service Connection 
Exposure to Ionizing Radiation

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection for certain chronic conditions may be 
established where the condition was not diagnosed during 
service, but became manifest to a compensable degree within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303,305 (1992).  
Service connection may also be granted for disability which 
is proximately due to a service-connected disease or granted 
for disability which is proximately due to a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999); 
Harder v. Brown 5 Vet. App. 183, 187 (1993).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311 (1999).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) (1999) when it is established that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 
20-97-14 which discussed, in reference to an earlier all-
station letter dated in January 1997, the criteria required 
for a claim to meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the veteran must provide medical evidence 
of a current disability, medical or lay evidence of tobacco 
use in service, and medical evidence of a relationship 
between the current disability and tobacco use during active 
service in order to establish a well-grounded claim.  See 
Letter from the Acting VA Undersecretary for Benefits (USB 
Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  

Analysis

Carcinoma of the Larynx, Status Post Laryngectomy
Secondary to Exposure to Ionizing radiation

The veteran has contended that his claimed carcinoma of the 
larynx, status post laryngectomy resulted from exposure to 
ionizing radiation.  An evaluation of all the evidence of 
record reveals that the veteran has not submitted a well-
grounded claim for service connection for carcinoma of the 
larynx, status post laryngectomy secondary to exposure to 
ionizing radiation.  With respect to the first method of 
establishing service connection for presumptive diseases 
manifested in radiation-exposed veterans, the Board notes 
that 38 C.F.R. § 3.309(d) limits service connection to the 
diseases listed in paragraph (d)(2).  Carcinoma of the larynx 
is not a disease listed in paragraph (d)(2) subject to 
service connection on a presumptive basis.  

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that carcinoma of the 
larynx is not a radiogenic disease listed in 
section 3.311(b)(2).  Thus, a request for dose information is 
not warranted by regulation in absence of the development of 
a radiogenic disease.  

The Board also notes that VA was not under a duty to refer 
the claim for carcinoma of the larynx to the Under Secretary 
for Benefits prior to establishing the initial threshold 
requirement of developing the radiogenic disease.  Wandel v. 
West, 11 Vet. App. 200, 205 (1999).  

As noted above, the regulation provides for development of 
claims based upon disease other than those listed in the 
regulation provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
disorder is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

The veteran has submitted no scientific or medical evidence 
that his carcinoma of the larynx is a radiogenic disease.  In 
fact, at the VA examination of his respiratory system, the 
examiner noted that his cancer of the larynx status post 
laryngectomy and a tracheostomy is due to smoking.  The Board 
concludes that scientific or medical evidence establishing 
that carcinoma of the larynx is a radiogenic disease has not 
been submitted.  38 C.F.R. § 3.311(b)(4).  

The Board also finds that there is no competent medical or 
scientific evidence linking the veteran's carcinoma of the 
larynx to the alleged in-service radiation exposure.  Combee, 
supra; 38 C.F.R. § 3.303(d).  No medical opinions have been 
presented linking the veteran's carcinoma of the larynx with 
alleged in-service radiation exposure.  The probative 
evidence of record does not show that carcinoma of the larynx 
is linked to the veteran's claimed exposure to radiation 
during service.  The veteran's mouth and throat were both 
found to be normal at his separation examinations. 

The Board notes that the veteran's claim essentially rests on 
his assertion that his carcinoma of the larynx is directly 
related to in-service radiation exposure.  While a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  
Grottveit, supra at 92-93.  As was stated above, the veteran 
has presented no competent evidence, such as a medical 
opinion, linking his carcinoma of the larynx with in-service 
exposure to radiation.  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his carcinoma of the larynx and an in-service 
exposure to radiation.  Consequently, the Board concludes 
that the veteran's claim of entitlement to service connection 
for carcinoma of the larynx as a result of exposure to 
ionizing radiation is not well grounded.  
38 U.S.C.A. § 5107(a).  

Carcinoma of the Larynx, Status Post Laryngectomy and 
COPD Secondary to Nicotine Dependence

The veteran has also contended that his claimed carcinoma of 
the larynx, status post laryngectomy and COPD resulted from 
tobacco use in-service.  The Board finds that the veteran has 
not submitted well-grounded claims for service connection for 
carcinoma of the larynx, status post laryngectomy as 
secondary to the use of tobacco during service.  With respect 
to establishing direct service connection the veteran has not 
submitted competent medical evidence that in-service smoking 
caused his claimed disabilities.  See VAOPGCPREC 2-93; see 
also Letter from the Acting VA undersecretary for Benefits 
(USB Letter 20-97-14).

With respect to establishing secondary service connection, 
USB Letter 20-97-14 reiterating significant portions of the 
General Counsel Opinion (VAOPGCPREC 19-97) provides that for 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  

In its opinion, the VA General Counsel has cited the 4th 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), in noting the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence might 
be described as a maladaptive pattern of nicotine use leading 
to clinically significant impairment or distress, as 
manifested by three or more of a listing of seven specific 
criteria occurring at any time in the same 12-month period.  
Without going into specific details, those seven criteria 
were listed as tolerance, withdrawal, use of tobacco in 
larger amounts or over a longer period than was intended, 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use, devotion of a great deal of time in 
activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  In the instant case, the record does not contain 
medical evidence of a diagnosis of nicotine dependence or a 
physician's opinion that nicotine dependence originated in 
service.  

The Board finds that there is no competent medical evidence 
linking the veteran's claimed conditions to the alleged use 
of tobacco during service.  No medical opinions have been 
presented linking the veteran's carcinoma of the larynx and 
COPD with alleged in-service tobacco use.  The probative 
evidence of record does not show that carcinoma of the 
larynx, status post laryngectomy and COPD are linked to the 
veteran's claimed use of tobacco during service.  The 
veteran's lungs, chest, mouth, throat and sinuses were 
reported as normal at his separation examinations.  Even 
though the VA examiner attributed the veteran's conditions to 
smoking, the examiner did not give a diagnosis or an opinion 
of nicotine dependence or that it originated in service; nor 
did he opine that the veteran's claimed conditions are linked 
to his alleged use of tobacco during service.

The Board notes that the veteran's claims essentially rests 
on his assertions that carcinoma of the larynx, status post 
laryngectomy and COPD are linked to the use of tobacco during 
service.  As noted above, the veteran is not competent to 
render a medical diagnosis or opinion that relates a medical 
disorder to a specific cause.  See Espiritu, supra.  If the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  Grottveit, supra.  As noted 
earlier, the veteran has presented no competent evidence, 
such as a medical opinion, linking carcinoma of the larynx 
and COPD to in-service use of tobacco.

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his carcinoma of the larynx, status post laryngectomy 
and COPD to in-service use of tobacco.  Consequently, the 
Board concludes that the veteran's claims of entitlement to 
service connection for carcinoma of the larynx, status post 
laryngectomy and COPD secondary to nicotine dependence is not 
well grounded.  38 U.S.C.A. § 5107(a).  

Prior to his assertion that his COPD is secondary to in-
service use of tobacco, the veteran contended that his COPD 
disability was secondary to pneumonia, which he allegedly 
contracted in service in 1955/56.  However, service medical 
records show no evidence of treatment for or a diagnosis of 
pneumonia.  The earliest post-service medical record that 
diagnosed COPD is in June 1991, more than thirty years since 
the veteran's discharge from service.  There is no objective 
medical evidence linking COPD to the alleged in-service 
diagnosis of pneumonia.

The veteran has not submitted sufficient evidence to 
establish a well grounded claim for service connection for 
COPD secondary to pneumonia.  Consequently, the Board 
concludes that the veteran's claim for entitlement to service 
connection for COPD is not well grounded.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claims, and 
the veteran has not indicated the existence of any evidence 
not already obtained that would well ground his claims.  In 
fact, in a February 1999 statement, the veteran stated that 
he has no additional medical information.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996),  aff'd sub nom.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

As the appellant's claims for service connection for 
carcinoma of the larynx, status post laryngectomy and COPD 
are not well grounded, the doctrine of reasonable doubt has 
no application to his case.

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claims were 
well grounded, the RO accorded him greater consideration than 
his claims in fact warranted under the circumstances.  Meyer 
v. Brown 9 Vet. App. 425, 432 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to service connection for carcinoma of the 
larynx, status post laryngectomy and chronic obstructive 
pulmonary disease is denied.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

